Citation Nr: 0033515	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-18 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1971 to August 1972.  

This appeal arises from a September 1997 rating action of the 
San Juan, the Commonwealth of Puerto Rico, regional office 
(RO).  In that decision, the RO denied the issue of whether 
new and material evidence had been received sufficient to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


FINDINGS OF FACT

1.  In February 1994, the RO confirmed a previous denial of 
service connection for schizophrenia.  The veteran did not 
initiate an appeal of the February 1994 denial.  

2.  The March 2000 personal hearing testimony bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
schizophrenia.  


CONCLUSIONS OF LAW

1.  The RO's February 1994 confirmation of the previous 
denial of service connection for schizophrenia is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1993); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

2.  The additional evidence submitted since the RO's February 
1994 decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia have been met.  38 U.S.C.A. 
§§ 1110, 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue currently before the Board of Veterans' Appeals 
(Board) is whether the veteran has submitted new and material 
evidence sufficient to reopen a previously denied claim of 
entitlement to service connection for schizophrenia.  By a 
May 1973 rating action, the RO initially granted service 
connection for this disability.  

At the time of the May 1973 rating action, the veteran 
reported that his schizophrenia began during his active 
military duty and that he was hospitalized for this disorder 
immediately after his separation from such service.  
According to the available service medical records, the 
veteran was hospitalized for approximately one week in 
February 1972 for treatment for a chronic and severe immature 
personality manifested by an inability to adjust to military 
environment, emotional instability, nervousness, withdrawal 
from interpersonal relationships, and labile control of 
emotional responses to minor environmental stresses.  In 
April 1972, he was treated for hyperventilation syndrome as 
well as emotional difficulties including auditory 
hallucinations at night.  The separation examination 
conducted in June 1972 demonstrated no significant mental 
illness.  

Post-service medical records reflected a four-day 
hospitalization for latent schizophrenia in August 1972 
several days after the veteran's discharge from active 
military duty.  A VA psychiatric examination conducted in 
November 1972 included a diagnosis of moderate latent-type 
schizophrenia.  Later in November 1972, the veteran sought 
treatment for complaints of severe nervousness and tension.  
An anxiety reaction and latent schizophrenia were diagnosed.  
Between December 1972 and February 1973, the veteran was 
hospitalized for treatment for schizophrenia, latent type.  

Based on this evidence, the RO, by the May 1973 rating 
action, granted service connection for moderate latent-type 
schizophrenia.  In addition, the RO assigned a 50 percent 
evaluation to this disability, effective from August 1972.  
Also in May 1973, the RO notified the veteran of this 
decision.  

By a December 1979 rating action, the RO proposed to sever 
service connection for the veteran's schizophrenia.  In the 
same, the RO notified the veteran of this proposal.  By a 
March 1980 rating action, the RO severed service connection 
for the veteran's undifferentiated type schizophrenia 
(previously diagnosed as latent type schizophrenia) and 
terminated compensation effective from March 1, 1980.  Also 
in March 1980, the RO notified the veteran of this severance.  

Thereafter, in October 1982, the Board upheld the RO's 
severance of service connection for latent schizophrenia.  
According to the October 1982 decision, the Board considered 
all of the pertinent evidence of record at that time.  In 
particular, the Board discussed the evidence of record at the 
time of the RO's May 1973 rating action and also acknowledged 
that an additional service medical report received in March 
1980 reflected an approximately one-and-a-half month 
hospitalization for latent schizophrenia between December 
1971 and February 1972.  

Additionally, the Board explained that relevant medical 
records received after the RO's initial May 1973 
determination demonstrated hospitalization for an acute 
anxiety reaction in December 1972 and latent type 
schizophrenia in January 1974 and between May and July 1974; 
a diagnosis of moderate latent schizophrenia on a February 
1975 private psychiatric examination; a diagnosis of 
moderately severe to severe latent type schizophrenia on a 
March 1975 VA psychiatric examination; hospitalization for 
chronic schizophrenia in June 1975; hospitalization for 
chronic schizophrenia, undifferentiated type, from August to 
September 1976; hospitalization for an inadequate personality 
between July and August 1978; and a diagnosis of chronic, 
undifferentiated type schizophrenia on a September 1979 VA 
psychiatric examination.  

Furthermore, in a November 1979 addendum, the psychiatrist 
who had conducted the September 1979 VA examination concluded 
that the latent schizophrenia diagnosed during the in-service 
December 1971 to February 1972 hospitalization and confirmed 
on subsequent post-service hospitalizations was correct.  In 
addition, the psychiatrist expressed his opinion that an 
active psychosis was first manifest at the time of the August 
1976 hospitalization and that the diagnosis of schizophrenia, 
undifferentiated type, which was made during this 
hospitalization and which was subsequently confirmed at the 
September 1979 VA examination, should be considered to be a 
new entity that was only indirectly related to the veteran's 
personality make-up and that was brought out by the severe 
car accident which occurred in May 1974.  

Based on this evidence, the Board, in the October 1982 
decision, concluded that the veteran's schizophrenia, 
undifferentiated type, was first manifested many years after 
his separation from active military duty and was not found to 
be related to such service.  In fact, the Board determined, 
based on the medical evidence of record at that time, that 
the veteran's undifferentiated type schizophrenia was 
triggered by a post-service car accident.  Consequently, the 
Board denied the veteran's claim of entitlement to 
restoration of service connection for schizophrenia.  The 
Board's October 1982 decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).  

Subsequently, by a February 1994 rating action, the RO 
confirmed the Board's denial of service connection for a 
nervous disorder.  The additional evidence received since the 
Board's October 1982 denial of the veteran's claim for 
restoration of service connection for schizophrenia reflected 
treatment for schizophrenia in 1993.  In the February 1994 
rating action, the RO determined that this evidence simply 
demonstrated current treatment for a nervous disorder and did 
not associate such a disability to the veteran's active 
military duty.  

Thus, by the February 1994 rating action, the RO denied the 
issue of whether new and material evidence had been received 
sufficient to reopen a claim of entitlement to service 
connection for a nervous disorder.  By a letter dated in the 
following month, the RO notified the veteran of this denial 
and of his appellate rights with regard to that decision.  
The veteran, however, failed to initiate an appeal of the 
denial.  Consequently, the RO's February 1994 rating action 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); and Suttman v. Brown, 
5 Vet.App. 127, 135 (1993).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512-513 (1992).  

In this regard, the Board notes that service connection may 
be granted for a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

In addition, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Additional evidence received at the RO after the agency's 
February 1994 continued denial of service connection for 
schizophrenia includes the veteran's testimony presented at a 
March 2000 personal hearing before a hearing officer at the 
RO, some duplicative VA medical records previously 
considered, as well as more recent VA medical reports 
reflecting treatment for chronic paranoid schizophrenia from 
September 1994 to May 1995; schizophrenia, undifferentiated 
type, in July 1997; and a chronic schizoaffective disorder 
from June 1999 to March 2000.  In particular, at the March 
2000 personal hearing, the veteran testified that he has 
received psychiatric treatment since his active military 
duty.  Hearing transcript (T.) at 5-17.  

The Board finds that the veteran's March 2000 testimony 
provides evidence which bears directly and substantially upon 
the specific matter under consideration, is so significant 
that it must be considered to decide fairly the merits of 
this service connection claim, and was not considered by the 
RO when the agency rendered its final denial in February 
1994.  Specifically, at the March 2000 personal hearing, the 
veteran specified, for the first time, that he has received 
continuous treatment for schizophrenia since his active 
military duty.  Such evidence, if established, would serve to 
support the veteran's claim for service connection for 
schizophrenia.  See, e.g., 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).  The Board concludes, therefore, that the 
testimony provided by the veteran at the March 2000 personal 
hearing constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a).  As a result of this finding of new and material 
evidence, the Board is required to reopen the previously 
denied claim for service connection for schizophrenia.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for schizophrenia 
is reopened, and to this extent only the appeal is granted.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 and 
to such claims which were filed before the date of enactment 
but which were not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

2.  In particular, after procuring any 
necessary authorization, the RO should 
obtain and associate with the claims file 
copies of all available clinical treatment 
records which have not been previously 
obtained and associated with the claims 
folder and which pertain to the veteran's 
schizophrenia since his separation from 
service.  All such available, previously 
unobtained, pertinent medical records 
should be associated with the veteran's 
claims folder.  

3.  In addition, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of his 
schizophrenia.  All necessary tests should 
be conducted.  Following the examination 
and in conjunction with a review of the 
claims folder, the examiner should render 
an opinion as to whether any schizophrenia 
found on examination is at least as likely 
as not related to the veteran's service 
and whether schizophrenia was present 
within one year following the veteran's 
separation from service in August 1972.  
The examiner's attention is directed to 
the VA psychiatrist's November 1979 
opinion which is included in the claims 
folder.  The claims folder should be made 
available to the examiner for review.  The 
examiner should note receipt and review of 
such material in the examination report.  
Complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for schizophrenia.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received since the 
issuance of the last SSOC and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals



 


